DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021, has been entered.  Claims 1, 2, 4, 6 and 8-20 are pending before the Office for review.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 10, 12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278) and Coropceanu et al., Nano Lett., 2014, 14, 4097-4101.
	With respect to claims 1 and 6, Lunt teaches a transparent luminescent solar concentrator (LSC) comprising a waveguide layer (310) configured to couple incident light, a plurality of luminophores (320), and a plurality of photovoltaic cells (305) configured to convert incident 
	Lunt is silent as to whether the luminophores absorb incident light and emit infrared light within the waveguide layer.
	However, Winston, which deals with luminescent solar concentrators, teaches the concentrators comprise luminophores that emit frequency-shifted light.  Abstract.  Winston teaches the luminophores comprise quantum dots that absorb incident light and emit light in the infrared region.  Paragraph 76.  Winston further teaches the luminophores shifts the energy of photons so they are closer to the band gap of the photovoltaic cell, meaning the luminophores are configured to spectrally match the photovoltaic cell within the scope of the claimed invention.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Lunt with Winston is the simple substitution of one known element for another to obtain predictable results.  Both Lunt and Winston are directed toward luminescent solar concentrators comprise light-shifting luminophores. Winston teaches quantum dots that shift incident light into the infrared light range.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Lunt in view of Winston to obtain a LSC 
Modified Lunt teaches the luminophores absorbing visible light, which is within the claimed wavelength range, but is explicitly silent as to whether the amount of absorbed light is greater than 40% and whether the luminophores are CdSe/CdS core/shell quantum dots.
However, Coropceanu, which deals with core/shell quantum dots for luminescent solar concentrators, teaches a CdSe/CdS core/shell quantum dot that has been optimized for luminescent solar concentrators to reduce reabsorption and enhance efficiency.  Title and Abstract.  Coropceanu further teaches the quantum dots absorb greater than 40% of the amount of light having wavelengths between 400 and 700 nm, as seen in Figures 3(b) and 3(d).
Additionally, regarding the absorption properties of the quantum dots, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  Applicant acknowledges Coropceanu’s quantum dots meet this requirement of the claimed invention in Paragraphs [0042] and [0047] of the published application.
With respect to claim 2, modified Lunt is silent as to the dimensions of each of the plurality of photovoltaic cells.

In this case, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the solar cells perform a light to electricity conversion function independent of their specific dimensions.
With respect to claim 4, modified Lunt teaches waveguide layer comprises poly(methyl methacrylate).  Lunt, Paragraph 35.
With respect to claim 10, modified Lunt teaches first and second filter components are disposed on first and second sides of the waveguide layer.  Lunt, Figure 5 and Paragraphs 39 and 40.  Modified Lunt specifically teaches first and second sides of the waveguide layer comprise wavelength-dependent mirrors (505, 530) having a reflectivity corresponding to an emission spectrum of the luminophore and being transparent to visible light, meaning the wavelength-dependent mirrors are first and second filter components within the scope of the claimed invention.  Lunt, Paragraphs 39 and 40.
With respect to claims 12 and 14, modified Lunt teaches the filter component comprises a stack of layers having alternating high/low refractive indices, such as titania and silica.  Lunt, Paragraph 41.  Although Lunt fails to explicitly refer to the refractive indices of titania and silica, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A 
With respect to claim 15, modified Lunt teaches the grid pattern comprises a square pattern.  Lunt, Figure 3A.
With respect to claim 16, although Lunt is explicitly silent as to whether the cells are evenly spaced apart in the grid pattern, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the photovoltaic cells perform a light to electricity generating function independent of their specific spacing.
With respect to claim 19, modified Lunt teaches the LSC has AM1.5G solar power conversion efficiencies of greater than 8%.  Lunt, Paragraph 75.
With respect to claim 20, modified Lunt teaches the LSC has a transparency value of greater than 50%.  Lunt, Paragraph 53.
(4)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278) and Coropceanu et al., Nano Lett., 2014, 14, 4097-4101, 1:457-464, as applied to claims 1, 2, 4, , above, and further in view of Ko et al. (U.S. Publication No. 2009/0151782).
With respect to claim 8, modified Lunt is silent as to whether the solar cell is a passivated contact Si cell.
However, Ko, which deals with solar cells, teaches a hetero-junction silicon solar cell comprising a passivated contact.  Figure 2 and Paragraph 41.  Ko teaches this solar cell is associated with minimized recombination of electrons and holes, making it possible to maximize efficiency.  Paragraph 13.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Ko’s solar cell in modified Lunt’s LSC because Ko teaches doing so is associated with maximized efficiency.
(5)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278) and Coropceanu et al., Nano Lett., 2014, 14, 4097-4101, as applied to claims 1, 2, 4, 6, 10, 12, 14-16, 19 and 20, above, and further in view of Murofushi et al. (U.S. Publication No. 2018/0337297).
With respect to claim 9, modified Lunt teaches the plurality of solar cells but fails to teach the interconnection material.
However, Murofushi, which deals with solar cells, teaches copper foil is an effective interconnector material.  Paragraph 124.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Lunt with Murofushi 
(6)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278) and Coropceanu et al., Nano Lett., 2014, 14, 4097-4101, as applied to claims 1, 2, 4, 6, 10, 12, 14-16, 19 and 20, above, and further in view of Bodan et al. (U.S. Publication No. 2014/0182656).
With respect to claim 11, modified Lunt teaches the filter but is silent as to whether it is a high-pass filter.
However, Bodan, which deals with waveguides, teaches a high-pass filter is associated with a waveguide to direct light energy of the appropriate wavelength into the corresponding PV.  Figures 3A-3C and Paragraphs 66 and 69.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a high-pass filter because Bodan teaches doing so directs light energy of the appropriate wavelength into the corresponding PV.  
(7)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278) and Coropceanu et al., Nano Lett., 2014, 14, 4097-4101, as applied to claims 1, 2, 4, 6, 10, 12, 14-16, 19 and 20, above, and further in view of del Ninno et al. (U.S. Publication No. 2014/0154769).
With respect to claim 13, modified Lunt teaches the filter comprising the stack of dielectric layers but is silent as to the presence of PTFE.  
However, del Ninno, which deals with optical filters, teaches PTFE is a flexible substrate for a multi-layer optical filter.  Paragraph 53.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include PTFE in the dielectric stack because del Ninno teaches it performs a supporting substrate in that it is a flexible substrate material for a multi-layer optical filter.
(8)
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278) and Coropceanu et al., Nano Lett., 2014, 14, 4097-4101, as applied to claims 1, 2, 4, 6, 10, 12, 14-16, 19 and 20, above, and further in view of Ford et al. (U.S. Publication No. 2011/0226332).
With respect to claims 17 and 18, modified Lunt is silent as to whether the LSC meets the specific requirements of the claimed invention regarding the light coupling surface and placement of the solar cells relative thereto.
However, Ford, which deals with solar collectors, teaches a solar collector comprising a waveguide, wherein the waveguide comprises a light coupling surface configured to couple incident light with each of the plurality of photovoltaic cells comprising a first surface and a 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the arrangement taught by Ford in the LSC of modified Lunt because Ford teaches this to be an effective configuration for solar cells relative to a waveguide.
(9)
Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejection.  Examiner apologizes for the extended prosecution.
(10)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759